  Case: 1:21-cv-02042 Document #: 34-1 Filed: 05/18/21 Page 1 of 2 PageID #:2147




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHROME HEARTS LLC,
                                                        Case No. 21-cv-02042
                        Plaintiff,
                                                        Judge Gary Feinerman
       v.
                                                        Magistrate Judge Heather K. McShain
THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”

                        Defendants.


                                Declaration of Justin R. Gaudio

       I, Justin R. Gaudio, of the City of Chicago, in the State of Illinois, declare as follows:

1. I am an attorney at law, duly admitted to practice before the Courts of the State of Illinois

   and the United States District Court for the Northern District of Illinois. I am one of the

   attorneys for Plaintiff Chrome Hearts LLC (“Chrome Hearts”).                Except as otherwise

   expressly stated to the contrary, I have personal knowledge of the following facts and, if

   called as a witness, I could and would competently testify as follows:

2. Since and pursuant to entry of the Temporary Restraining Order, financial accounts

   associated with the Seller Aliases have been frozen. In addition, Plaintiff is in the process of

   requesting transfer of the Domain Names.

3. Exhibit 1 attached hereto is a true and correct copy of unpublished decisions cited in Chrome

   Hearts’ Memorandum of Law in Support of its Motion for Entry of a Preliminary Injunction.
  Case: 1:21-cv-02042 Document #: 34-1 Filed: 05/18/21 Page 2 of 2 PageID #:2148




       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed on this the 18th day of May 2021 at Chicago, Illinois.


                                            /s/ Justin R. Gaudio
                                            Justin R. Gaudio
                                            Counsel for Plaintiff Chrome Hearts LLC




                                                2
